Motion for leave to appeal to the Court of Appeals upon a certified question denied. Memorandum: Since a new trial was ordered, there is a right to appeal by stipulation for judgment absolute. This court is without power to grant leave to appeal upon a certified question under these circumstances. (Matter of Restaurants & Patisseries Longchamps v. O’Connell, 296 N. Y. 239; Matter of Loewy v. Binghamton Housing Auth., 4 N Y 2d 1036; see Cohen & Karger, Powers of the New York Court of Appeals, pp. 289-290.) Present — Williams, P. J., Bastow, Goldman and Halpern, JJ.